AMENDMENT FOUR TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




This Amendment Four to Amended and Restated Revolving Credit and Term Loan
Agreement (“Amendment”) is dated March 4, 2014 (“Effective Date”) by and between
ADDVANTAGE TECHNOLOGIES GROUP, INC., an Oklahoma corporation (“Borrower”) and
BOKF, NA dba Bank of Oklahoma, formerly known as Bank of Oklahoma, N.A.
(“Lender”).


RECITALS


A.           Reference is made to the Amended and Restated Revolving Credit and
Term Loan Agreement dated as of November 30, 2010 (as amended, the “Loan
Agreement”), by and between Borrower and Lender, under which currently exists a
$7,000,000 revolving line (“Revolving Line”) and a $2,760,000 term loan
(separately and collectively, the "Loan"),  and pursuant to which other loan
documents were executed and delivered to Lender, including without limitation
the following (together with the Loan Agreement, separately and collectively,
the “Loan Documents”):  (i) $7,000,000 Promissory Note (“Line Note”) dated
November 28, 2014 payable by Borrower to the order of Lender and maturing
November 29, 2013; (ii) $2,760,000 Promissory Note dated November 20, 2006
payable by Borrower to the order of Lender,  maturing November 30, 2021; (iii)
Security Agreements; (iv) Guaranty Agreements from each of the Guarantors; (v)
Subordination Agreements; and (vi) other instruments, documents and agreements
executed or delivered to Lender in connection with the Loan Agreement.


B. Borrower has requested Lender to extend to Borrower a new term loan in the
amount of $5,000,000; and Lender has agreed to such request, subject to the
terms and conditions set forth in this Amendment.


AGREEMENT


For valuable consideration received, Borrower and Lender agree to the following:


1. Definitions.  Capitalized terms used in this Amendment (including capitalized
terms used in the Recitals) that are not otherwise defined herein have the
respective meanings ascribed to them in the Loan Agreement.


2. Amendments to Loan Agreement.


2.1. Section 1.5 (Borrowing Base) is amended to read as follows:


"Borrowing Base" means, at any date of determination thereof, the sum of (A)
eighty percent (80%) of Qualified Receivables at such date, plus (B) fifty
percent (50%) of Qualified Inventory, with such value to be the lesser of (i)
the direct cost of acquiring the Qualified Inventory and (ii) the appraised
value, on a wholesale value basis (as established by an appraiser acceptable to
Lender) of the Qualified Inventory consistent with the most recent appraisal of
Qualified Inventory received and accepted by, or performed by, Lender, less (a)
the outstanding principal balance of the $2,760,000 Term Note; (b) the
outstanding principal balance of the $5,000,000 Term Note; and (c) the Exposure
(as defined in the Credit Support Annex Paragraph 12 of the ISDA), to the extent
that it exceeds $900,000. The Borrowing Base shall be primarily based upon the
information provided by Borrower to Lender under the Borrowing Base Certificate;
provided, that Lender reserves the right to adjust the Borrowing Base at any
time based upon the results of any field audits performed from time to time by
Lender or any party (e.g., a third party inspector) on behalf of Lender. ”


2.2. Lender contemplates utilizing, from time to time, the services of a
third-party inspector in connection with field audits and other examinations of
the Borrower’s and Subsidiary’s premises and books and records; and in
connection therewith, Borrower agrees to pay all costs, expenses and fees
incurred by Lender in connection therewith, including the third-party fees.
 
 
2.3. Section 1.41. (Loan) is amended to read as follows:


“"Loan" means advances under the $7,000,000 Revolving Line, the $2,760,000 Term
Loan and/or the $5,000,000 Term Loan.”


2.4. Section 7.16 is amended to read as follows:


“7.16. Acquisitions and Asset Investments.  Without the prior written consent of
Lender in each instance, expend funds in excess of $10,000,000 in the aggregate
during any given Reporting Period for the purpose of acquiring all or
substantially all of the assets, stock or other ownership interests of a Person
and/or investing in non-current assets (including without limitation fixed
assets and capitalized value of leased equipment and leased real property. In
any instance, any acquisition or asset investment shall not occur if any Initial
Default or Matured Default has occurred and is continuing or will result
therefrom.”


3. Conditions.  The effectiveness of this Amendment is subject to satisfaction
of the following.


3.1. Loan Documents.  The following loan documents and other instruments,
documents and agreement shall be duly executed and/or delivered to Lender,  each
in form and substance satisfactory to the Lender:


3.1.1. This Amendment and all Ratifications attached hereto;


3.1.2. The $5,000,000 Promissory Note (together with extensions,, renewals and
modifications thereto, the “$5,000,000 Note”) executed by Borrower to the order
of Lender, in form and content as set forth on EXHIBIT A hereto;


3.1.3. Restated Security Agreement (Borrower), in form and content satisfactory
to Lender;


3.1.4. Restated Security Agreement (Subsidiaries), in form and content
satisfactory to Lender;


3.1.5. Restated Guaranty Agreement (Subsidiaries), in form and content
satisfactory to Lender;


3.1.6. Amendment One to Mortgage, in form and content satisfactory to Lender,
together with title assurances satisfactory to Lender, and Borrower shall pay to
Lender all costs, expenses and fees relating thereto;


3.1.7. Third Party field audit is required within thirty (30) days from Closing,
at Borrower’s cost; and


3.1.8. Any other instruments, documents or agreements reasonably requested by
Lender in connection herewith.


3.2. No Default.  No Event of Default shall have occurred and be continuing
under the Loan Agreement or any other Loan Documents or will result from the
execution of or performance under this Amendment or the documents executed
pursuant hereto.


3.3. Legal Matters.  All legal matters required by Lender and Lender’s legal
counsel to be satisfied by the Borrower and any other Loan Party and the
transactions contemplated hereby shall have been satisfied satisfactory to the
Lender and its legal counsel.


3.4. Ratification of Borrower.  Borrower  hereby (i) ratifies, affirms and
restates its obligations under, and acknowledges, renews and extends its
continued liability under, the Loan Agreement (as amended hereby) and all other
Loan Documents to which it is a party, (ii) agrees that the Loan Agreement (as
amended hereby) and all other Loan Documents to which it is a party remain in
full force and effect, and (iii) represents that each representation and
warranty set forth in the Loan Agreement (as amended hereby) and other Loan
Documents to which it is a party remains true, correct and accurate as of the
Effective Date, and are hereby restated.  Borrower further agrees and represents
to Lender that the facts set forth in the Recitals are true and correct.


3.5. Ratification of Guarantor.  Each Guarantor, by execution of the
ratification following the signature page hereof, hereby (i) agrees to this
Amendment, (ii) ratifies,  affirms and restates its obligations under, and
acknowledges, renews and extends its continued liability under, its Guaranty as
to all Obligations of the Borrower, including without limitation the $5,000,000
Note, (iii) confirms that, after giving effect to the amendments provided for
herein, its Guaranty remains in full force and effect, (iv) represents that each
representation and warranty set forth in its Guaranty remains true, correct and
accurate as of the Effective Date, and are hereby restated, and (v) acknowledges
and agrees that nothing in this Amendment shall affect or impair any rights,
remedies or powers which Lender may have under any of the Loan Documents,
including without limitation the Guaranty.


3.6. Ratification of Collateral Documents.  Each of the Borrower and other Loan
Parties to any instruments, documents, agreements, assignments, security
agreements or similar security instruments (separately and collectively, the
“Collateral Documents”) executed under and pursuant to the Loan Agreement to
secure payment of the Obligations of Borrower to Lender including without
limitation the $5,000,000 Note, by execution of the ratification following the
signature page hereof, hereby (i) agrees to this Amendment, (ii) ratifies,
affirms and restates each Collateral Document to which it is a party and agrees
that the Collateral Documents are, and shall remain at all times during the term
of the Loan, first and valid liens and security interests, (iii) confirms that,
after giving effect to the amendments provided for herein, the Collateral
Documents remain in full force and effect,  (iv) represents that each
representation and warranty set forth in the Collateral Documents remains true
and correct as of the Effective Date, and are hereby restated as of the
Effective Date, and (v) ratifies and confirms that all Exhibits and Schedules
attached to the Loan Agreement and other Loan Documents remain true, correct and
accurate as of the Effective Date, and are hereby restated.


4. REPRESENTATIONS AND WARRANTIES.


4.1. Additional Representations and Warranties.  The Borrower further represents
and warrants to the Lender that:


4.1.1. Each Borrower, and each other Loan Party to any Loan Document  has the
requisite power and authority and has been duly authorized to execute, deliver
and perform its obligations under this Amendment, the Loan Agreement (as amended
by this Amendment), and the other Loan Documents set forth under Section 3.1
(separately and collectively, the “Amendment Documents”).


4.1.2. The Amendment Documents are valid and legally binding obligations of each
respective Loan Party, enforceable in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency or other laws affecting
the enforcement of creditors’ rights generally.


4.1.3. The execution, delivery and performance of the Amendment Documents by the
Loan Parties do not and will not (a) conflict with, result in a breach of the
terms, conditions or provisions of, constitute a default under, or result in any
violation of the organizational and operating agreements and documents of
Borrower or any Loan Party, or any agreement, instrument, undertaking, judgment,
decree, order, writ, injunction, statute, law, rule or regulation to which
Borrower or any Loan Party is subject or by which the assets and property of the
Borrower or any Loan Party is bound or affected, (b) result in the creation or
imposition of any lien on any assets or property now or hereafter owned by the
Borrower or any Loan Party pursuant to the provisions of any mortgage,
indenture, security agreement, contract, undertaking or other agreement to which
Borrower or any Loan Party is a party, other than liens in favor of the Lender,
(c) require any authorization, consent, license, approval or authorization of,
or other action by, notice or declaration to, registration with, any
governmental agency or authority or, to the extent any such consent or other
action may be required, it has been validly procured or duly taken, or (d)
result in the occurrence of an event materially adversely affecting the validity
or enforceability of any rights or remedies of the Lender or the Borrower’s or
any Loan Party’s ability to perform its obligations under the Loan Agreement and
related Loan Documents.


5. MISCELLANEOUS.


5.1. Effect of Amendment.  The terms of this Amendment shall be incorporated
into and form a part of the Loan Agreement. Except as amended, modified and
supplemented by this Amendment, the Loan Agreement shall continue in full force
and effect in accordance with its stated terms, all of which are hereby
reaffirmed, confirmed and restated in every respect as of the date hereof. In
the event of any irreconcilable inconsistency between the terms of this
Amendment and the terms of the Loan Agreement, the terms of this Amendment shall
control and govern, and the agreements shall be interpreted so as to carry out
and give full effect to the intent of this Amendment. All references to the Loan
Agreement appearing in any of the Loan Documents shall hereafter be deemed
references to the Loan Agreement as amended, modified and supplemented by this
Amendment.  This Amendment supersedes any prior or contemporaneous discussions,
representations or agreements, oral or written, concerning the subject matter of
this Amendment.


5.2. Descriptive Headings.  The descriptive headings of the several paragraphs
of this Amendment are inserted for convenience only and shall not be used in the
construction of the content of this Amendment.


5.3. Governing Law.  This Amendment, the Loan Agreement, and all other Loan
Documents and all matters relating hereto or thereto or arising therefrom
(whether sounding in contract law, tort law or otherwise), shall be governed by,
and shall be construed and enforced in accordance with, the laws of the State of
Oklahoma, without regard to conflicts of laws principles.  Borrower hereby
consents to the jurisdiction of any state or federal court located within the
County of Tulsa, State of Oklahoma and irrevocably agrees that, subject to
Lender’s election, all actions or proceedings arising out of or relating to the
foregoing described documents and matters shall be litigated in such
courts.  Borrower expressly submits and consents to the jurisdiction of the
aforesaid courts and waives any defense of forum non conveniens.  Borrower
hereby waives personal service of any and all process and agrees that all such
service of process may be made upon Borrower by certified or registered mail,
return receipt requested, addressed to Borrower at the address set forth in the
Loan Agreement and service so made shall be complete ten (10) days after the
same has been posted.


5.4. Reimbursement of Expenses.  Borrower agrees to pay the reasonable costs,
expenses and fees, including without limitation reasonable legal fees and
out-of-pocket expenses of Riggs, Abney, Neal, Turpen, Orbison & Lewis, legal
counsel to the Lender, incurred by Lender in connection herewith.


5.5. Release of Lender.  In consideration of the amendments contained herein,
the Loan Parties hereby waive and release the Lender (and its employees, loan
participants, agents attorneys, officers, directors, partners, successors and
assigns) from any and all claims, damages, expenses, liabilities, disputes,
defenses and setoffs of any and every character, known or unknown, with respect
to the Loan Agreement and the other Loan Documents and the transactions
contemplated thereby accruing or arising on or before the date hereof
(collectively, the “Released Matters”).  The Loan Parties represent and warrant
to Lender that they have not purported to transfer, assign or otherwise convey
any right, title or interest they have or may have in any Released Matter to any
other individual or entity and that the foregoing constitutes a full and
complete release of the Released Matters.  Each Loan Party acknowledges that it
has consulted by legal counsel of its choice and that each Loan Party has
voluntarily and without coercion or duress of any kind entered into this
Amendment.


5.6. No Waiver.  Borrower expressly acknowledges and agrees that the execution
of this Amendment shall not constitute a waiver, and shall not preclude the
exercise, of any right, power or remedy granted to Lender in any Loan Document,
or as provided by applicable law.  No previous amendment, modification,
extension or compromise entered into with respect to any obligations of Borrower
to Lender shall constitute a course of dealing or be inferred or construed as
constituting an expressed or implied understanding to enter into any future
modification, extension, waiver or compromise.  No delay on the part of Lender
in exercising any right, power, or remedy shall operate as a waiver thereof, or
otherwise prejudice Lender’s rights, powers, or remedies.


5.7. Entire Agreement.  This Amendment reflects the entire understanding of the
Borrower and other Loan Parties as to the matters set forth herein.


5.8. Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.


5.9. USA Patriot Act Notification.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act of 2001, 31 U.S.C. Section
5318, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Lender to identify the Borrower in
accordance therewith.
 
5.10. Cross-Default.  Borrower agrees that any default or event of default under
any agreement, obligation or instrument between the Borrower, any guarantor, any
pledgor or grantor under any collateral document or any other credit support
provider and the Lender will also constitute a default or event of default under
the Loan Documents, and vice versa.
 
5.11.  Late Fees.  To the extent any payment due under any Loan Document is not
paid within 10 calendar days of the due date therefore, and, to the extent that
the following described fee is deemed to constitute interest, subject to any
usury savings clause in the Loan Documents and to the extent permitted by law,
in addition to any interest or other fees and charges due under the applicable
Loan Document, Borrower shall pay Lender a late fee equal to 5% of the amount of
the payment that was required to have been made.  Borrower agrees that the
charges set forth herein are reasonable compensation to Lender for the
acceptance and handling of such late payments.


5.12. WAIVER OF JURY TRIAL.  EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH OF BORROWER AND LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF BORROWER AND LENDER WARRANTS
AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER
WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.


5.13. GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT, EACH NOTE AND
EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF OKLAHOMA, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF TULSA, STATE OF OKLAHOMA AND IRREVOCABLY
AGREES THAT, SUBJECT TO LENDER'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE
ADDRESS SETFORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.




(Signature page follows)





 
 

--------------------------------------------------------------------------------

 





“Borrower”


ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Vice President,
Chief Financial Officer and
Secretary




“Lender”


BOKF, NA dba Bank of Oklahoma




By           /s/ Timberly Greenly 
Timberly Greenly,
Vice President




































[Signature page to Amendment Four to Loan Agreement]







 
 

--------------------------------------------------------------------------------

 



RATIFICATION OF GUARANTY




As inducement for the Lender to enter into the Amendment Four to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
March 4, 2014, to which this Ratification is affixed, the undersigned Guarantors
each hereby agrees to the Amendment, including Section 3.5 thereof. This
Ratification may be executed in multiple counterparts.




ADDVANTAGE TECHNOLOGIES GROUP OF MISSOURI, INC., a Missouri corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF NEBRASKA, INC., a Nebraska corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF TEXAS, INC., a Texas corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer














TULSAT CORPORATION,
an Oklahoma corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer






TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company




By           ADDvantage Technologies Group, Inc.,
Its sole member and manager




By           /s/ Scott A.
Francis                                                      
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer






ADAMS GLOBAL COMMUNICATIONS, LLC,
an Oklahoma limited liability company (formerly known as BROADBAND REMARKETING
INTERNATIONAL, LLC)




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer













 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF COLLATERAL DOCUMENTS




As inducement for the Lender to enter into the Amendment Four to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
March 4, 2014, to which this Ratification is affixed, the undersigned hereby
agrees to the Amendment, including Section 3.6 thereof.  This Ratification may
be executed in multiple counterparts.




ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Vice President, Chief Financial Officer and Secretary




ADDVANTAGE TECHNOLOGIES GROUP OF MISSOURI, INC.,
a Missouri corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF NEBRASKA, INC.,
a Nebraska corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF TEXAS, INC.,
a Texas corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




TULSAT CORPORATION,
an Oklahoma corporation




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer




TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company




By           ADDvantage Technologies Group, Inc.,
Its sole member and manager




By           /s/ Scott A.
Francis                                                      Scott A. Francis,
Vice President,
Chief Financial Officer and
Chief Accounting Officer




ADAMS GLOBAL COMMUNICATIONS, LLC,
an Oklahoma limited liability company (formerly known as BROADBAND REMARKETING
INTERNATIONAL, LLC)




By           /s/ Scott A.
Francis                                                                
Scott A. Francis, Secretary/Treasurer





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


($5,000,000 Promissory Note)

